Citation Nr: 1759133	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The appellant served in the Army National Guard and had a period of active duty for training (ACDUTRA) from April 1979 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a back disability.

The appellant requested a Board's videoconference hearing at the RO.  A Board hearing was scheduled for March 2015 to be conducted at the RO.  The appellant failed to report for his scheduled hearing.  Neither the appellant nor his representative indicated that he wanted his hearing rescheduled.  The appellant's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant's current back disability, diagnosed as degenerative joint and disc disease, is related to his 1979 period of ACDUTRA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 101, 1131, 5107 (2017); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection - Applicable Laws and Regulations

The term "veteran" is defined in 38 U.S.C. § 101 (2) (2012) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. §§ 101 (21), (24) (2012); 38 C.F.R. §§ 3.6 (a), (d) (2017).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C. §§ 101 (22), 316, 502, 503, 504, 505 (2012); 38 C.F.R. § 3.6 (c)(3) (2017). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as the Veteran's diagnosed arthritis (degenerative joint disease), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as discussed below, presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Analysis

The appellant is currently diagnosed with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

He asserts that his current back disability is a result of an incident during his 1979 period of ACDUTRA during which he lifted a heavy gun.  

The appellant's March 1979 enlistment examination is negative for any back problems and clinical evaluation was normal.  His June 13, 1979 separation examination report reveals a normal clinical evaluation of the back.   It was noted that the appellant was "in good health."  However he did not separate until July 1979, and on June 18, 1979, the appellant sought medical treatment for back pain after having lifted a heavy gun.  At that time, the examiner indicated that the appellant's range of motion of the spine was full, but spasms and back tenderness were noted.  The injury was treated with heat, Parafon Forte, and rest.  He was discharged in July 1979.

The appellant essentially asserts that he has had back complaints since service.  He indicates that his back injury occurred in March 1979, but he continued to train through pain until he actually went to sick call.  He further noted that for the next 33 years his "ruptured discs" has become worse as the time passed.  The appellant stated that his first post-service back treatment was in 1995 while he was in a corrections facility, but the earliest available medical records of back treatment are not dated until 2007.  The appellant added that over the years he was treated in various correctional facilities for his back condition.  

The Board acknowledges his contentions.  He is diagnosed with arthritis, which is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   However, as indicated, presumptive periods do not apply to periods of ACDUTRA.  Therefore, service connection via the demonstration of continuity of symptomatology is not for consideration in this case.   38 C.F.R. §§ 3.307, 3.309; Walker, supra.

There is no competent evidence of a nexus between the currently diagnosed back disability and the appellant's service.  In April 2012, the appellant underwent a VA examination for his back disability.  Nevertheless, the examiner opined that the appellant's current of DDD and DJD of the lumbar spine is less likely as not related to his back injury during the 1979 period of ACDUTRA. In finding so, the examiner explained that the appellant's STRs reveal only one episode of low back muscle spasm following the lifting incident during basic training, which was treated with heat, Parafon Forte, and rest.  The examiner also observed that there are no other supporting documents of low back pain from the time of the initial low back muscle spasm in 1979 until "2008/2009 a time frame of 30 years."  The inference from the examiner was that the one episode of back pain had resolved.  The Board finds the April 2012 VA opinion to be adequate to decide the claim and highly probative.  The examiner reviewed the appellant's claims file, examined him, and based the opinion on an accurate factual premise.  

Significantly, the appellant has not submitted any competent medical opinion that supports a nexus connection between his current back disability and his period of ACDUTRA. The Court held that an appellant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

In summary, the weight of the probative lay and medical evidence is against the service connection claim, and it must therefore be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 

1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for a back disability is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


